UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-2221


RUFUS J. ANDERSON, a/k/a Rufus Julius C. Anderson, a/k/a Rufus Julius
Cornelius Anderson, formerly #165323,

                   Plaintiff - Appellant,

             v.

J. A. PIPER ROOFING COMPANY,

                   Defendant - Appellee,

             and

GREENVILLE HEALTH SYSTEM,

                   Defendant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:19-cv-00859-DCC)


Submitted: March 18, 2021                                 Decided: March 22, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Rufus J.C. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Rufus J. Anderson appeals the district court’s order adopting the magistrate judge’s

recommendation to grant summary judgment in favor of J. A. Piper Roofing Company on

Anderson’s retaliation and harassment claims, brought pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17. We have reviewed the record and

find no reversible error. Accordingly, we affirm the district court’s judgment. See

Anderson v. J. A. Piper Roofing Co., No. 6:19-cv-00859-DCC (D.S.C. Oct. 16, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                           3